UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4689


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNELL EDWARD CALLAHAM,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:08-cr-00052-jpj-pms-1)


Submitted:   October 7, 2010             Decided:   November 2, 2010


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Benton Chafin, Jr., CHAFIN LAW FIRM, P.C., Lebanon, Virginia,
for Appellant.   Timothy J. Heaphy, United States Attorney, A.
Benjamin Spencer, Special Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnell         Edward    Callaham      pled        guilty,      pursuant    to    a

plea agreement, to knowingly possessing firearms after having

been convicted of a felony, in violation of 18 U.S.C. § 922(g)

(2006), possession of stolen firearms, in violation of 18 U.S.C.

§ 922(j), possessing a firearm with the manufacturer’s serial

number removed, obliterated, and altered, in violation of 18

U.S.C. § 922(k), and conspiracy to possess stolen firearms and

to    possess    a    firearm        with    the   manufacturer’s            serial     number

removed, obliterated, and altered, in violation of 18 U.S.C.

§ 371 (2006).         Callaham’s subsequent motion to withdraw his plea

was    denied    after       a   hearing.          The    district        court    sentenced

Callaham    to       324    months’    imprisonment.              On    appeal,     Callaham

contests the magistrate judge’s denial of his motion to withdraw

his guilty plea and the district court’s imposition of a two-

level enhancement under U.S. Sentencing Guidelines Manual (USSG)

§ 3C1.2 (2007).            For the following reasons, we affirm.

            We       review      a   lower    court’s      denial       of    a    motion     to

withdraw a guilty plea for abuse of discretion.                               United States

v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003).                             Federal Rule of

Criminal Procedure 11 authorizes the withdrawal of a guilty plea

before sentencing if “the defendant can show a fair and just

reason    for    requesting          the     withdrawal.”            Fed.     R.   Crim.      P.

11(d)(2)(B).           We     have    explained          that    a     defendant      has     no

                                               2
“absolute       right”    to     withdraw        a   guilty    plea,     and    that    the

district court has discretion to decide whether a “fair and just

reason” exists.           United States v. Ubakanma, 215 F.3d 421, 424

(4th     Cir.    2000).         We   have       also   explained       that    “the    most

important       consideration        in    resolving     a    motion    to     withdraw   a

guilty plea is an evaluation of the Rule 11 colloquy at which

the    guilty     plea    was    accepted.”            Bowman,   348     F.3d    at     414.

Accordingly, a lower court’s “inquiry is ordinarily confined to

whether the underlying plea was both counseled and voluntary.”

United    States    v.    Willis,         992   F.2d   489,    490   (4th      Cir.    1993)

(internal quotation marks omitted).                    “A properly conducted Rule

11 guilty plea colloquy leaves a defendant with a very limited

basis upon which to have his plea withdrawn.”                        Bowman, 348 F.3d

at 414.         In reviewing the denial of a motion to withdraw a

guilty plea, we consider six factors: (1) whether the defendant

has offered credible evidence that his plea was not knowing or

not voluntary, (2) whether the defendant has credibly asserted

his legal innocence, (3) whether there has been a delay between

the entering of the plea and the filing of the motion, (4)

whether defendant has had close assistance of competent counsel,

(5) whether withdrawal will cause prejudice to the government,

and    (6)   whether      it    will      inconvenience       the    court     and    waste

judicial resources.             United States v. Moore, 931 F.2d 245, 248

(4th Cir. 1991).          Our review of the record leads us to conclude

                                                3
that the magistrate judge properly applied these factors and did

not     abuse    her   discretion     in       denying     Callaham’s         motion   to

withdraw his guilty plea.

            Next, Callaham contends that the district court erred

in    applying     a   two-level     enhancement        under    USSG     § 3C1.2      for

reckless        endangerment.         We       review     the    district        court’s

application of the reckless endangerment enhancement for clear

error.     United States v. Carter, 601 F.3d 252, 254 (4th Cir.

2010).     The Government has the burden of proving an enhancement

by the preponderance of the evidence.                     United States v. Hill,

322 F.3d 301, 307 (4th Cir. 2003).                The Guidelines provide for a

two-level enhancement “[i]f the defendant recklessly created a

substantial risk of death or serious bodily injury to another

person in the course of fleeing from a law enforcement officer.”

USSG § 3C1.2.          Applying the relevant legal principles to the

evidence and testimony adduced at the sentencing hearing leaves

us without doubt that the district court did not clearly err in

imposing the enhancement in this case.

            Accordingly,        we   affirm       Callaham’s          convictions      and

sentence.       We dispense with oral argument because the facts and

legal    contentions      are   adequately        presented      in     the    materials

before    the    court   and    argument       would     not    aid    the    decisional

process.

                                                                                AFFIRMED

                                           4